Case 1:19-cv-02088-MN Document 247 Filed 01/24/20 Page 1 of 1 PageID #: 1344



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 THE BANCORP BANK,                               )
                                                 )
                        Plaintiff,               )
                                                 )
        v.                                       )   C.A. No. 19-2088 (MN)
                                                 )
 1 SOURCE BUSINESS SOLUTIONS, LLC,               )
 et al.,                                         )
                                                 )
                        Defendants.              )

                                     ORDER STAYING CASE

               At Wilmington, this 24th day of January 2020:

               WHEREAS, Defendant Cachet Financial Services has filed a Notice of Bankruptcy

Filing and Automatic Stay (D.I. 133) advising the Court that on January 21, 2020 it filed a

voluntary petition in the Central District of California, Los Angeles Division under Chapter 11 of

Title 11 of the United States Code; and

               WHEREAS, Bancorp has represented that it “intends to seek clarity from the

Bankruptcy Court regarding whether the automatic stay applies to this action[]” (D.I. 219).

               THEREFORE, IT IS HEREBY ORDERED that this action is STAYED pursuant

to the provisions of 11 U.S.C. § 362 until further Order of the Court.

               IT IS FURTHER ORDERED that Bancorp shall inform the Court immediately of

any guidance it receives from the Bankruptcy Court. In the absence of such guidance, the parties

shall a file status report every three (3) months regarding the bankruptcy proceedings.



                                                     The Honorable Maryellen Noreika
                                                     United States District Judge
